

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (the "Agreement") is made and entered into as
of the 16th day of December 2009 (the “Agreement Date”), by and among FLORHAM
CONSULTING CORP., a Delaware corporation ("Florham"); EII ACQUISITION CORP., a
Delaware corporation (“Mergerco”); EDUCATIONAL INVESTORS, INC., a Delaware
corporation ("EII"); SANJO SQUARED, LLC, a Delaware limited liability company
(“Sanjo”); KINDER INVESTMENTS, LP, a Delaware limited partnership (“Kinder”);
JOSEPH J. BIANCO, an individual (“Bianco”); and ANIL NARANG, an individual
(“Narang”).
 
Recitals
 
A.           As used in this Agreement: (a) Sanjo and Kinder are hereinafter
sometimes collectively referred to as the “EII Common Shareholders;” (b) Bianco
and Narang are hereinafter sometimes collectively referred to as the “EII
Stockholder Option Holders;” (c) the EII Common Shareholders and the EII
Stockholder Option Holders are hereinafter sometimes collectively referred to as
the “EII Securityholders;” and (d) Florham, Mergerco, EII and the EII
Securityholders are hereinafter sometimes individually referred to as a “Party”
and collectively referred to as the “Parties.”
 
B.           The Board of Directors of (i) Florham and Mergerco, and (ii) the
Board of Directors of EII; and each of the other Parties hereto all deem it
necessary and advisable to enter into this Agreement, pursuant to which, inter
alia, Mergerco will will be merged with and into EII with EII as the surviving
corporation of such merger (the “Merger”).
 
C.           The Board of Directors of each of Florham, Mergerco and EII
(collectively, the “Boards of Directors”), the General Partner of Kinder (the
“Kinder General Partner”), and the Board of Managers of Sanjo (the “Sanjo Board
of Managers”), each deems the Merger advisable and in the best interest of said
Persons and their respective shareholders, partners and members, and the Boards
of Directors, the Kinder General Partner and the Sanjo Board of Managers have
each approved and adopted the form, terms and provisions of this Agreement and
the Merger.
 
D.           By their execution and delivery of this Agreement, each of the EII
Securityholders deems the Merger advisable and in their best interests and the
EII Securityholders have each approved and adopted the form, terms and
provisions of this Agreement and the Merger.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:
 
 
ARTICLE I. - THE MERGER
 
1.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the General Corporation Law of
the State of Delaware (the “Delaware Corporation Law”), Mergerco shall be merged
with and into EII at  the Effective Time.  Following the Effective Time, the
separate corporate existence of Mergerco shall cease and EII shall continue as
the surviving corporation of the Merger (the "Surviving Corporation") and shall
succeed to and assume all the rights and obligations of Mergerco in accordance
with the Delaware Corporation Law.

 
- 1 -

--------------------------------------------------------------------------------

 
 
1.2           Effective Time.  Subject to the provisions of this Agreement, as
soon as practicable on or after the Closing Date, the Parties shall file a
certificate of merger or other appropriate documents (in any such case, the
"Certificate of Merger") executed in accordance with the relevant provisions of
the Delaware Corporation Law and shall make all other filings or recordings
required under the Delaware Corporation Law.  The Merger shall become effective
at such time as the Certificate of Merger is duly filed with the the Delaware
Secretary of State, or at such other time as Florham and EII shall agree should
be specified in the Certificate of Merger (the time the Merger becomes effective
being referred to herein as the "Effective Time").
 
1.3           Effects of the Merger.  The Merger shall have the effects set
forth in the applicable provisions of the Delaware Corporation Law.
 
1.4           Certificate of Incorporation and Bylaws.
 
(a)           The Certificate of Incorporation of EII as in effect immediately
following the Effective Time shall be the certificate of incorporation of the
Surviving Corporation until thereafter changed or amended as provided therein or
by applicable law.
 
(b)           The bylaws of EII as in effect immediately following the Effective
Time shall be the bylaws of the Surviving Corporation until thereafter changed
or amended as provided therein or by applicable law.
 
1.5           Directors.  The board of directors of EII immediately prior to the
Effective Time shall constitute the entire members of be the board of directors
of the Surviving Corporation until the earlier of their resignation or removal
or until their respective successors are duly elected and qualified, as the case
may be.
 
1.6           Officers.  The officers of EII immediately prior to the Effective
Time shall constitute all of the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
 
1.7           Effect on Capital Stock.  As of the Effective Time, by virtue of
the Merger and without any action on the part of the holder of any outstanding
securities of EII, Mergerco or Florham, the holders of all of the issued and
outstanding shares of EII Common Stock and EII Options (as hereinafter defined)
shall receive the following consideration (the “Merger Consideration”):
 
(a)           Florham Common Stock.         Each issued and outstanding share of
common stock of Florham, $0.0001 par value per share (the “Florham Common
Stock”) shall remain issued and outstanding following the Effective Time of the
Merger, except as otherwise provided in Section 1.7(g) below.
 
(b)           EII Treasury Stock.         Each share of EII's common stock, par
value $0.001 per share ("EII Common Stock") that is held in the treasury of EII
or by any wholly owned subsidiary of EII and each share of EII Common Stock that
is owned by Florham shall automatically be cancelled and returned and shall
cease to exist and no consideration shall be delivered in exchange therefor.

 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           Outstanding EII Common Stock.          As at the Effective Time,
by virtue of the Merger, and without any action on the part of the holders of
any shares of EII Common Stock or any shares of capital stock of Florham or the
Surviving Corporation, each of the 16,666,667 full shares of EII Common Stock
that is issued and outstanding as at the Effective Time of the Merger (other
than shares of EII Common Stock to be cancelled pursuant to Section 1.7(b) or
Section 1.7(g) hereof), shall be converted into the right to receive:
 
(i)           0.36 of a share of Florham Common Stock (the “Common Stock
Exchange Ratio”); and
 
(ii)           0.015 shares of Series A Preferred Stock of Florham (“Florham
Preferred Stock”), which shall contain the rights, privileges and designations
set forth on the Certificate of Designations annexed hereto as Exhibit A and
made a part hereof (“Certificate of Designation”); each of which 250,000 shares
of Florham Preferred Stock shall, automatically upon the filing by Florham of an
amendment to its certificate of incorporation increasing its authorized shares
of Florham Common Stock to not less than 50,000,000 shares, be converted, on the
basis of 49.11333 shares of Florham Common Stock for each outstanding share of
Florham Preferred Stock (the "Florham Preferred Exchange Ratio” and together
with the Common Stock Exchange Ratio, the “Exchange Ratios") into an aggregate
of 12,278,333 shares of Florham Common Stock.
 
As of the Effective Time, all the issued and outstanding shares of EII Common
Stock shall no longer be outstanding and shall automatically be canceled and
retired and shall cease to exist, and each holder of a certificate representing
any such shares of EII Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration, without interest.
 
 (d)           Outstanding EII Stockholder Options.       As at the Effective
Time, by virtue of the Merger and without any action on the part of the EII
Stockholder Option Holders, each of the 2,333,334 outstanding options to
purchase shares of EII Common Stock held by the EII Stockholder Option Holders
(“EII Stockholder Options”) shall be converted into an option, subject to the
terms and conditions of the Capitalization Table annexed hereto as Exhibit B and
made a part hereof (the “Florham Stockholder Options”), entitling the holder(s)
to purchase 1.0967002 shares of Florham Common Stock (the “Florham Stockholder
Option Exchange Ratio”), or an aggregate of 2,558,968 shares of Florham Common
Stock (the “Florham Stockholder Option Shares”), at an exercise price of $0.228
per share of Florham Common Stock (the “Tier I Exercise Price) or $0.50 per
share of Florham Common Stock (the “Tier II Exercise Price”); provided, that
such Florham Stockholder Options may be exercised (at either the Tier I Exercise
Price or the Tier II Exercise Price, as applicable) only in the event and to the
extent that Florham achieves the consolidated net income before taxes
depreciation and amortization per outstanding share of Florham Common Stock (the
“Per Share EBTDA”) for the fiscal years set forth on set forth on the
Capitalization Table annexed hereto as Exhibit B and made a part hereof..
 
 (e)           Outstanding EII Management Options.      As at the Effective
Time, by virtue of the Merger and without any action on the part of any of the
holders thereof, each of the outstanding options to purchase shares of EII
Common Stock (not to exceed 300,000 EII options as at the Effective Time of the
Merger) that have been granted by EII to members of the management of and
consultants to EII and its Subsidiary prior to the Effective Time of the Merger
(collectively, the “EII Management Options”) shall be converted into an option,
subject to the terms and conditions set forth on the Capitalization Table
annexed hereto as Exhibit B and made a part hereof (the “Florham Management
Options”), entitling the holder(s) to purchase 1.0967 shares of Florham Common
Stock (the “Florham Management Option Exchange Ratio”), or an aggregate of
329,010 of Florham Common Stock (the “Florham Management Option Shares”), at an
exercise price of $0.50 per share of Florham Common Stock (the “Florham
Management Option Price”).

 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)           Outstanding EII Directors and Consultants Options.       As at the
Effective Time, by virtue of the Merger and without any action on the part of
any of the holders thereof, each of the outstanding options to purchase shares
of EII Common Stock (not to exceed 400,000 EII options as at the Effective Time
of the Merger) that have been granted by EII to certain directors and
consultants to EII and its Subsidiary (the “EII Directors and Consultants
Options”) shall be converted into an option, subject to the terms and conditions
set forth on the Capitalization Table annexed hereto as Exhibit B and made a
part hereof (the “Florham Directors and Consultants Options”), entitling the
holder(s) to purchase 1.0967 shares of Florham Common Stock (the “Florham
Directors and Consultants Option Exchange Ratio”), or an aggregate of 438,680
shares of Florham Common Stock (the “Florham Directors and Consultants Option
Shares”), at an exercise price of $0.50 per share of Florham Common Stock (the
“Florham Directors and Consultants Option Price”).
 
(g)           Florham Common Stock Owned by EII.   As at the Effective Time,
each issued and outstanding share of Florham Common Stock, if any, that is owned
of record by EII immediately prior to the Effective Time of the Merger shall
automatically be cancelled and returned and shall cease to exist and no
consideration shall be delivered in exchange therefor.
 
(h)           Mergerco Common Stock.       As at the Effective Time each of the
100 issued and outstanding share of Mergerco common stock, without part value
(“Mergerco Common Stock”) that is owned of record by Florham immediately prior
to the Effective Time of the Merger shall automatically be cancelled and
returned and shall cease to exist and shall be replaced by one (1) full share of
the EII, as the Surviving Corporation of the Merger (the “Surviving Corporation
Common Stock”), which Surviving Corporation Common Stock shall be issued to
Florham.
 
(i)           Florham Fully-Diluted Common Stock.      Notwithstanding the
foregoing, it is the intention of the Parties hereto that all of the EII
Securityholders, as the holders of up to 19,000,001 shares of the “EII
Fully-Diluted Common Stock” (defined herein as the sum of (i) the 16,666,667
outstanding shares of EII Common Stock, and (ii) the maximum of 2,333,334 shares
of EII Common Stock issuable upon exercise of the EII Stockholder Options) shall
own and be entitled own of record Merger Consideration consisting of not less
than 95.0% of the Florham Fully-Diluted Common Stock (as hereinafter defined)
immediately after giving effect to the Effective Time of the
Merger.  Accordingly, it is expressly understood and agreed that in the event
that the aggregate number of shares of Florham Fully-Diluted Common Stock
immediately prior to the Effective Time of the Merger be less than or greater
than an aggregate of 1,096,700 shares of Florham Fully-Diluted Common Stock,
then and in such event, the aforesaid Exchange Ratios shall be appropriately
adjusted so that immediately after the Effective Time of the Merger, all of the
holders of EII Fully-Diluted Common Stock immediately prior to the Effective
Time of the Merger shall own and be entitled to own of record 95.0% of the
Florham Fully-Diluted Common Stock immediately after giving effect to the
Effective Time of the Merger and the holders of the outstanding shares of
Florham Common Stock immediately prior to the Effective Time of the Merger shall
own 5.0% of the Florham Fully-Diluted Common Stock immediately after giving
effect to the Effective Time of the Merger.


The foregoing shares and percentages of Florham Fully-Diluted Common Stock shall
be subject to equitable pro-rata dilution upon the issuance of any additional
shares of Florham Common Stock or other securities convertible into or exercise
or exchangeable for additional shares of Florham Common Stock following the
Effective Time of the Merger, including, without limitation (i) the TDI Shares
(as hereinafter defined), and (ii) the shares of Florham Common Stock issuable
upon exercise of the Florham Management Options and the Florham Directors and
Consultants Options.

 
- 4 -

--------------------------------------------------------------------------------

 
 
1.8           Exchange of EII Instruments.
 
(a)           Florham shall designate Hodgson Russ LLP or another a person
reasonably acceptable to EII to act as exchange agent in the Merger (the
"Exchange Agent"), and, from time to time on, prior to or after the Effective
Time, Florham shall make available, or cause the Surviving Corporation to make
available, to the Exchange Agent (i) all shares of Florham Common Stock, Florham
Preferred Stock and Florham Stockholder Options constituting the Merger
Consideration, and (ii) all Florham Management Options, Florham Directors and
Consultants Options, and (iii) the TDI Shares issuable pursuant to the TDI
Purchase Agreement, all as forth on the Capitalization Table annexed hereto as
 Exhibit B and made a part hereof (collectively, the “Florham Securities”) in
amounts and at the times necessary for the delivery of the said Merger
Consideration and other Florham Securities to be delivered upon surrender of
certificates representing the (A) shares of EII Common Stock, EII Stockholder
Options, EII Management Options and EII Directors and Consultants Options
(collectively, “EII Securities”) converted into such Florham Securities pursuant
to Section 1.7, and (B) the TDI Shares issuable pursuant to the TDI Purchase
Agreement.
 
(b)           As soon as reasonably practicable after the Effective Time, the
Exchange Agent shall deliver the Florham Securities to each holder of record of
the EII Securities and the TDI Equity Owners, represented by  the applicable
number and type of Florham Securities, in exchange for certificates and other
instruments and agreements representing all, and not less than all, of the
outstanding shares of EII Common Stock, EII Stockholder Options, EII Management
Options and EII Directors and Consultants Options (collectively, the “EII
Instruments”), duly endorsed for cancellation, and the EII Instruments so
surrendered shall forthwith be canceled.  In addition, on the Effective Date,
EII shall confirm to the Exchange Agent that it has acquired from the TDI Equity
Owners 100% of the “Subject Interests” (as defined in the TDI Purchase
Agreement, and when the TDI Shares are calculated and determined following the
Effective Date pursuant to the TDI Purchase Agreement, upon receipt of such TDI
Shares from Florham, the Exchange Agent shall cause the TDI Shares, to be
delivered to the TDI Equity Owners.  In the event any EII Instruments shall have
been lost, stolen or destroyed, Florham may, in its discretion and as a
condition precedent to the delivery of the Florham Securities in respect of the
EII Instruments, require the owner of such lost, stolen or destroyed EII
Instrument to deliver a affidavit or bond in such amount or form as it may
reasonably direct as indemnity against any claim that may be made against
Florham, the Surviving Corporation or the Exchange Agent.
 
(c)           All Merger Consideration and other Florham Securities delivered
upon the surrender of EII Securities in accordance with the terms of this
Section 1.8 shall be deemed to have been paid in full satisfaction of all rights
pertaining to the applicable EII Securities represented by such EII
Instruments.  At the Effective Time, the stock transfer books and note register
of EII shall be closed, and there shall be no further registration of transfers
on the stock transfer books of the Surviving Corporation of any of the EII
Securities that are outstanding immediately prior to the Effective Time.  If,
after the Effective Time, EII Instruments are presented to the Surviving
Corporation or the Exchange Agent for any reason, they shall be canceled and
exchanged as provided in this Section 1.8.

 
- 5 -

--------------------------------------------------------------------------------

 
 
1.9           Holders of Record of EII Securities.
 
Holders of record of shares of EII Common Stock as at the Effective Time of the
Merger shall be entitled to receive shares of Florham Common Stock and Florham
Preferred Stock, as Merger Consideration as of the Effective Time of the
Merger.  Persons who are holders of EII Stockholder Options, EII Management
Options and EII Directors and Consultants Options as at the Effective Time of
the Merger shall only be entitled to their pro-rata portion of the Florham
Stockholder Options, Florham Management Options and EII Directors and
Consultants Options (collectively, the :Florham Options”) in connection with the
Merger, as provided herein.
 
 1.10        Closing.              The closing of the Merger (the “Closing”)
will take place at the offices of Hodgson Russ LLP, counsel to EII, at its
office in New York, New York, within ten  days following the delivery of
satisfaction or waiver of the conditions precedent set forth in Section 4 or at
such other date as Florham and the EII shall agree (the “Closing Date”), but in
no event shall the Closing Date occur later than December 31, 2009 , unless such
date shall be extended by mutual agreement of Florham and EII to not later than
March 31, 2010 (the “Outside Closing Date”).  Notwithstanding the foregoing, no
Party who is in breach of its obligations, covenants or commitments under this
Agreement may unilaterally postpone or terminate the Closing of the transactions
contemplated hereby.  On the Closing Date the Parties shall consummate the
Merger and cause the Certificate of Merger to be filed at such Closing with the
Secretary of State of the State of Delaware.
 
1.11         Change of Corporate Name.          Promptly following the Effective
Time of the Merger, pursuant to the Florham Restated Charter, Florham shall
change its corporate name to “EDUCATIONAL INVESTORS CORP.” or such other
corporate name as shall be acceptable to the EII.


ARTICLE II - CERTAIN DEFINITIONS


In addition to the terms defined in the Recitals, in Article I above or
elsewhere in this Agreement, wwhen used in this Agreement, the following terms
shall have the meanings set forth below:


“Acquisition Shares” means the number of shares of Florham Common Stock with a
deemed value of $600,000 that are issuable to the TDI Equity Owners following
the Effective Date pursuant to the TDI Purchase Agreement.


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties
and/or the Merger.


“Affiliate”  means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.


“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.


“Capitalization Table” shall mean the capitalization of EII prior to the Merger
and of Florham following consummation of the Merger, as is set forth on Exhibit
B annexed hereto and made a part hereof.


“Closing Date” shall mean the date upon which the Merger shall be consummated.

 
- 6 -

--------------------------------------------------------------------------------

 


“Dollar” and “$” means lawful money of the United States of America.


“EII Common Stock” means the 20,000,000 shares of common stock, 0.001 par value
per share, of EII authorized pursuant to its certificate of incorporation, as
amended, through the Closing Date.


“EII Common Stockholders” means the collective reference to Sanjo and Kinder.


“EII Directors’ and Consultants’ Options shall mean options to purchase 400,000
shares of EII Common Stock to each of David Cohen, Leonard Katz and Dov
Perlysky, as directors of EII, and Jonathan Turkel, as a consultant to EII, at
an exercise price of $0.50 per share to be issued by EII prior to the Effective
Time of the Merger.


 “EII Fully-Diluted Common Stock” means, as at any point in time, the maximum
aggregate number shares of EII Common Stock that (a) are issued and outstanding
as at the Effective Time of the Merger, plus (b) all additional shares of EII
Common Stock that are issuable upon the exercise of all outstanding EII
Stockholder Options.  As at the Agreement Date, there are an aggregate of
19,000,001 shares of EII Fully-Diluted Common Stock are issued and
outstanding.  The term “EII Fully-Diluted Common Stock” shall not mean or
include any shares of EII Common Stock issuable upon exercise o any EII
Management Options or EII Directors and Consultants Options.


“EII Group” shall mean the collective reference to (i) EII, (ii) EII’s existing
wholly-owend subsidiary Valley Anesthesia, Inc. (“Valley”) and (iii) TDI


“EII Management Options shall mean options to purchase up to 300,000 shares of
EII Common Stock to the EII Management Option Holders.


“EII Management Option Holders:  shall be those Persons designated by the board
of directors of EII entitled to receive EII Management Options, as set forth on
a schedule to be provided to Florham by EII to Florham prior to the Effective
Date.


“EII Options” shall mean collective reference to the the EII Stockholder
Options, the EII Management Options and the EII Directors’ and Consultants’
Options.


 “EII Option Holders” shall mean the collective reference the holders of the EII
Options.


“EII Stockholder Option Holders” means the collective reference to Bianco and
Narang.


“EII Securityholders” means the collective reference to the EII Common
Stockholders and the EII Stockholder Option Holders.


“Escrow Shares” means the number of shares of Florham Common Stock with a deemed
value of $300,000 placed in escrow and issuable to the TDI Equity Owners
pursuant to the TDI Purchase Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Florham Common Stock” shall mean all shares of common stock of Florham, $0.0001
par value per share, as may be authorized for issuance pursuant to its
certificate of incorporation, as the same may hereafter be amended or modified.

 
- 7 -

--------------------------------------------------------------------------------

 
 
“Florham Directors and Consultants Options” means the 438,680 options to be
issued to the holders of EII Directors and Consultants Options pursuant to
Section 1.7(f) above.


“Florham Fully-Diluted Common Stock” means, as at the Effective Time of the
Merger and the Closing Date (a) the aggregate number shares of Florham Common
Stock that are issued and outstanding; plus (b) the sum of (i) all additional
shares of Florham Common Stock that are issuable upon the exercise of all of the
Florham Warrants or other securities that are then exercisable for or
convertible into Florham Common Stock, (ii) all shares of Florham Common Stock
included in the Merger Consideration, (iii) all shares of Florham Common Stock
issuable upon conversion of the Florham Preferred Stock included in the Merger
Consideration, and (iv) all shares of Florham Common Stock issuable upon
exercise of the Florham Stockholder Options included in the Merger
Consideration; provided, however, that the term “Florham Fully-Diluted Common
Stock “shall not mean or include:


(A)          the issuance of the Acquisition Shares and the Escrow Shares issued
to the TDI Equity Owners pursuant to the TDI Purchase Agreement, or


(B)          any shares of Florham Common Stock issuable upon the exercise of
any Florham Management Options; or


(C)          any shares of Florham Common Stock issuable upon the exercise of
any Florham Directors and Consultants Options, or


(D)          any shares of Florham Common Stock or other securities convertible
into or exercisable or exchangeable for Florham Common Stock that is issued for
any business purpose following the Effective Time of the Merger.


Subject to adjustment as provided in Section 1.7(i) above, as at the Closing
Date and the Effective Time of the Merger, there will be an aggregate of up to
21,934,000 shares of Florham Fully-Diluted Common Stock that would be issued and
outstanding, after giving pro forma effect to:


(i)           the issuance of all 6,000,000 shares of Florham Common Stock at
the Effective Time of the Merger to the EII Common Shareholders;


(ii)          the issuance of up to a maximum of 12,278,333 additional shares of
Florham Common Stock following the Effective Time of the Merger to the EII
Common Shareholders upon automatic conversion of the Florham Preferred Stock;


(iii)         the issuance of up to a maximum of 2,558,968 shares of Florham
Common Stock to the EII Stockholder Option Holders following the Effective Time
of the Merger upon exercise of the Florham Stockholder Options;


(iv)         the 166,700 shares of Florham Common Stock issued and outstanding
immediately prior to the Effective Time of the Merger; and


(v)          the issuance of up to 930,000 shares of Florham Common Stock that
are issuable upon the exercise of the Florham Warrants.

 
- 8 -

--------------------------------------------------------------------------------

 


“Florham Management Options” means the 548,800 options to be issued to the EII
Management Option Holders pursuant to Section 1.7(e) above.


“Florham Principal Stockholder” shall have the meaning set forth in Section
4.3(a) of this Agreement.


“Florham Restated Charter” shall mean the amended and restated certificate of
incorporation of Florham in the form of Exhibit C annexed hereto and made a part
hereof.


“Florham Securities” shall have the meaning defined in Section 1.8(a) of this
Agreement.


“Florham Warrants” means the warrants expiring on June 30, 2016 entitling the
holder(s) to purchase up to 930,000 shares of Florham Common Stock at an
exercise price of $0.05 per share.


 “GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.


“Kinder” means Kinder Investments, LP, a Delaware limited partnership.


“Kinder General Partner” meansNesher LLC, a New York limited liability company,
whose managing member is Dov Perlysky.


“Knowledge” means the knowledge of the Person in question, after reasonable
inquiry.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.


“Material Adverse Effect” with respect to any Person or group of Persons means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.


“Merger Consideration” shall mean the collective reference to: (a) all shares of
Florham Common Stock and Florham Preferred Stock issued to EII Common
Stockholders as at the Effective Time of the Merger pursuant to this Agreement,
and (b) all Florham Options issued to holders of EII Stockholder Options as at
the Effective Time of the Merger pursuant to this Agreement.
 
“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and

 
- 9 -

--------------------------------------------------------------------------------

 
 
(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“TDI” means Training Direct, LLC, a Connecticut limited liability company.


“TDI Equity Owners” means the collective reference to Joseph Monaco and TD
Investments, LLC.


 “TDI Purchase Agreement” mean the Interest Purchase Agreement, dated of even
date herewith, among Florham, EII, TDI, and the TDI Equity Owners in the form of
Exhibit D annexed hereto and made a part hereof.


“TDI Shares” shall mean the collective reference to the Acquisition Shares and
the Escrow Shares, and represented by an aggregate number of shares of Florham
Common Stock having a value of $900,000 (to be calculated following the
Effective Date of the Merger in accordance with the TDI Purchase Agreement), of
which (a) 66.6% of such shares of Florham Common Stock shall be issued directly
to the TDI Equity Owners and shall represent the Acquisition Shares, and (b)
33.4% of such shares of Florham Common Stock shall be placed in escrow and shall
represent the Escrow Shares, all as contemplated by the TDI Purchase Agreement.


ARTICLE III -. REPRESENTATIONS AND WARRANTIES OF
EII AND THE EII SECURITY STOCKHOLDERS.


EII and the EII Securityholders hereby, jointly and severally, represent and
warrant to Florham as follows:


3.1           Organization and Good Standing: Ownership of Shares.  EII is a
corporation duly organized and validly existing under the laws of the State of
Delaware.  There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating EII to issue, sell or transfer any stock or other
securities of EII except for the EII Options referred to on Exhibit C attached
hereto and made a part hereof.


3.2           Corporate Authority.  Each of the EII Securityholders individually
has the power and authority, and EII has the corporate power to enter into this
Agreement and to perform their respective obligations hereunder.  The execution
and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by the Board of Directors of EII
and has been authorized by the EII Securityholders.  The execution and
performance of this Agreement will not constitute a material breach of any
agreement, indenture, mortgage, license or other instrument or document to which
EII or any of the EII Securityholders is a party and will not violate any
judgment, decree, order, writ, rule, statute, or regulation applicable to EII
any of the EII Securityholers or their respective  properties.  The execution
and performance of this Agreement will not violate or conflict with any
provision of the certificate of incorporation or by-laws of EII.

 
- 10 -

--------------------------------------------------------------------------------

 
 
3.3           EII Capitalization.


(a)           As at the Agreement Date and as at the Closing Date, the EII
Securityholders are and shall be the Persons set forth on Exhibit B, and are and
on the Closing Date shall be, the owners of record and beneficially of 100% of
the issued and outstanding shares of EII Common Stock and EII Stockholder
Options.  All issued and outstanding EII Securities are owned free and clear of
all rights, claims, liens and encumbrances, and have not been sold, pledged,
assigned or otherwise transferred except pursuant to this Agreement.


(b)           As at the Closing Date, except for the EII Options, there shall be
no shares of EII Common Stock issuable upon conversion of any outstanding EII
securities or upon exercise of any rights, options or warrants to purchase or
otherwise receive EII Common Stock or other EII securities.


3.4           Financial Statements, Books and Records.


(a)           EII has furnished to Florham all audited and unaudited balance
sheet, income statement, statement of cash flows and stockholders equity and
notes thereto of each of (i) EII, (ii) its subsidiary Valley Anesthesia, Inc.
(“Valley”) and (iii) TDI through and including September 30, 2009 (the
“Financial Statements”).  The Financial Statements fairly represent the
financial position of the EII Group as at such dates and the results of their
operations for the periods then ended.  The Financial Statements were prepared
in accordance with generally accepted accounting principles applied on a
consistent basis with prior periods except as otherwise stated therein and
except that the unaudited Financial Statements may not include all footnotes
normally included under such generally accepted accounting principles.  The
books of account and other financial records of each member of the EII Group are
in all respects complete and correct in all material respects and are maintained
in accordance with good business and accounting practices.


(b)           The Financial Statements of the EII Group have been or are capable
of being audited in accordance with generally accepted accounting principles and
Regulation S-X, as promulgated under the Securities Act of 1933, as amended.


3.5           Access to Records.  The TDI Agreement and all exhibits thereto,
and the corporate financial records, minute books and other documents and
records of the EII Group have been made available to Florham prior to the
Closing hereof.


3.6           No Material Adverse Changes.  Except as otherwise described on
Schedule 3.6 hereto, since September 30, 2009, there has not been:


(a)         any material adverse change in the financial position of any member
of the EII  Group, except changes arising in the ordinary course of business,
which changes will in no event materially and adversely affect the financial
position of the EII Group;


(b)         any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of the
EII Group whether or not covered by insurance;


(c)         any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of EII capital stock;

 
- 11 -

--------------------------------------------------------------------------------

 


(d)         any sale of an asset (other than in the ordinary course of business)
or any mortgage or pledge by the EII Group of any properties or assets; or


(e)         adoption of any pension, profit sharing, retirement, stock bonus,
stock option or similar plan or arrangement except for the EII Management
Options and EII Directors’ and Consultants’ Options.


3.7           Taxes.  As of September 30, 2009, the EII Group has filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed and has (or will have) paid or made
adequate provisions for all taxes or assessments which had become due as of the
Closing Date, and there are no deficiency notices outstanding.


3.8           Compliance with Laws.  Except as set forth on Schedule 3.8, the
EII Group has complied with all federal, state, county and local laws,
ordinances, regulations, inspections, orders, judgments, injunctions, awards or
decrees applicable to it or its business which, if not complied with, would
materially and adversely affect the business of the EII Group.


3.9           No Breach.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:


(a)  violate any provision of the Articles of Incorporation or By-Laws of the
EII Group;


(b)  violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which the EII
Group is a party or by or to which it or any of its assets or properties may be
bound or subject;


(c)  violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, the EII
Group or upon the properties or business of the EII Group; or


(d)        violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein which could have a materially adverse
effect on the business or operations of the EII Group.


3.10         Actions and Proceedings.  the EII Group is not a party to any
material pending litigation or, to its knowledge, any governmental investigation
or proceeding not reflected in the Financial Statements, and to its best
knowledge, no material litigation, claims, assessments or Non-governmental
proceedings are threatened against the EII Group .


3.11         Disclosure.  EII has (and at the Closing it will have) disclosed in
writing to Florham all events, conditions and facts materially affecting the
business, financial conditions or results of operation of EII all of which have
been set forth herein.  EII has not now and will not have, at the Closing,
withheld disclosure of any such events, conditions, and facts which they have
knowledge of or have reasonable grounds to know may exist.


 
- 12 -

--------------------------------------------------------------------------------

 


3.12         Authority to Execute and Perform Agreements.  EII has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder.  This Agreement has been duly executed and delivered and is the valid
and binding obligation of EII and each of the EII Securityholders enforceable in
accordance with its terms, except as may be limited by bankruptcy, moratorium,
insolvency or other similar laws generally affecting the enforcement of
creditors' rights.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the performance by EII
and each of the EII Securityholders of this Agreement, in accordance with its
respective terms and conditions will not:


(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;


(b)           conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to EII or any of the EII Securityholders, or any instrument, contract or other
agreement to which EII is a party or by or to which EII or any of the EII
Securityholders is bound or subject; or


(c)           result in the creation of any lien or other encumbrance on the
assets or properties of EII or any of the EII Securityholders.


3.13         Brokers or Finders.  No broker's or finder's fee will be payable by
the EII Group in connection with the transactions contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions by the
EII Group or any of  the EII Securityholders, or TDI members or managers..


3.14         Tangible Assets.  the EII Group has full ownership or leasehold
title and interest in all machinery, equipment, furniture, leasehold
improvements, fixtures, projects, owned or leased by the EII Group, any related
capitalized items or other tangible property material to the business of the EII
Group (the "Tangible Assets").  Except as disclosed in the Financial Statements.
the EII Group holds all rights, title and interest in all the Tangible Assets
owned or leased by them, free and clear of all liens, pledges, mortgages,
security interests, conditional sales contracts or any other encumbrances.  All
of the Tangible Assets are in good reasonable condition and repair and are
usable in the ordinary course of business of the EII Group.


3.15         Insurance.         Each of the EII Group maintains adequate
insurance required for the operation of its business.


3.16         Operations of the EII Group.   Except as disclosed on Schedule 3.16
hereto, from the date of their most recent Financial Statements, no member of
the EII Group has not and will not have:


(a)           incurred any indebtedness for borrowed money, except in the
ordinary course of their business;


(b)           declared or paid any dividend or declared or made any distribution
of any kind to any shareholder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares in its capital stock;


(c)           made any loan or advance to any shareholder, officer, director,
employee, consultant, agent or other representative or made any other loan or
advance otherwise than in the ordinary course of business;


(d)           except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);

 
- 13 -

--------------------------------------------------------------------------------

 
 
(e)           disposed of any assets of the EII Group except in the ordinary
course of business; or


(f)            increased, terminated, amended or otherwise modified any plan for
the benefit of employees of the EII Group.


3.17           Full Disclosure.  No representation or warranty by eii  or the
EII Securityholders in this Agreement or in any document or schedule to be
delivered by them pursuant hereto, and no written statement, certificate or
instrument furnished or to be furnished by EII or the EII Securityholders
pursuant hereto or in connection with the negotiation, execution or performance
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state any fact necessary to make any statement
herein or therein not materially misleading or necessary to a complete and
correct presentation of all material aspects of the business of the EII Group.


ARTICLE IV -  REPRESENTATIONS AND WARRANTIES OF FLORHAM


 Florham hereby represents and warrants to EII and the EII Securityholders, as
follows:


4.1           Organization and Good Standing.  Each of Florham and Mergerco is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Florham has the corporate power to own its own
property and to carry on its business as now being conducted and is duly
qualified to do business in any jurisdiction where so required except where the
failure to so qualify would have no material negative impact.  Mergerco has been
formed solely for the purpose of consummating the Merger, and has conducted no
business and has no assets or liabilities.


4.2           Corporate Authority.  Each of Florham and Mergerco has the
corporate power to enter into this Agreement and to perform their respective
obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors and stockholders of Florham and Mergerco as required
by Delaware law.  The execution and performance of this Agreement will not
constitute a material breach of any agreement, indenture, mortgage, license or
other instrument or document to which Florham or Mergerco is a party and will
not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to Florham, Mergerco or their properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the respective Certificate of Incorporation or by-laws of Florham or Mergerco.


4.3           Florham Capitalization.


(a)           As of the date of this Agreement, the authorized, issued and
outstanding securities of Florham are set forth on its SEC Report in the form of
its Form 10-Q quarterly report as at September 30, 2009 and for the nine (9)
months then ended.  David Stahler (the “Florham Principal Stockholder” currently
owns an aggregate of 53,600 of the issued and outstanding shares of Florham
Common Stock.


(b)           On the Closing Date and immediately prior to the Effective Time of
the Merger, after giving effect to the transaction contemplated by Section 6.6
hereof, there shall be issued and outstanding an aggregate of not more than
166,700 shares of Florham Common Stock and not more than 930,000 Florham
Warrants..


 
- 14 -

--------------------------------------------------------------------------------

 

4.4           Florham Financial Statements.


(a)           The Form 10K of Florham for the fiscal year ended December 31,
2008 includes the audited balance sheet, statement of operations and statement
of cash flows of Florham as at December 31, 2008 and for the fiscal year then
ended (the “Florham 2008 Audited Financial Statements”).  The Form 10Q of
Florham for the nine months ended September 30, 2009, includes the unaudited
balance sheet, statement of operations and statement of cash flows of Florham as
at September 30, 2009 and for the nine months then ended (the “Florham 2009
Financial Statements”).  Except as set forth on the Florham Balance Sheet as at
September 30, 2009 or otherwise disclosed on Schedule 4.4, as at September 30,
2009 and for all periods subsequent thereto, Florham has no other material
assets and has incurred no other material liabilities, debts or obligations,
whether fixed, contingent or otherwise required to be set forth on a balance
sheet prepared in accordance with GAAP.  The books of account and other
financial records of Florham are in all respects complete and correct in all
material respects and are maintained in accordance with good business and
accounting practices.


(b)           Florham has no material operating assets or material liabilities,
and has not conducted any trade or business activities whatsoever, other than as
set forth in Florham’s “SEC Reports” (as defined below or on Schedule 4.4
annexed hereto.


4.5           No Material Adverse Changes.     Since September 30, 2009:


(a)           except for indebtedness and other liabilities not to exceed
$10,000 in the aggregate that will be outstanding as at the Closing Date, there
have not been any liabilities or other indebtedness incurred by Florham;


(b)           there has not been any material adverse changes in the financial
position of Florham except changes arising in the ordinary course of business,
which changes will in no event materially and adversely affect the financial
position of Florham, and will be consistent with the representations made by
Florham hereunder.


(c)           there has not been any damage, destruction or loss materially
affecting the assets, prospective business, operations or condition (financial
or otherwise) of Florham whether or not covered by insurance;


(d)           there has not been any declaration setting aside or payment of any
dividend or distribution with respect to any redemption or repurchase of Florham
capital stock;


(e)           there has not been any sale of an asset (other than in the
ordinary course of business) or any mortgage pledge by Florham of any properties
or assets; or


(f)            there has not been adoption or modification of any pension,
profit sharing, retirement, stock bonus, stock option or similar plan or
arrangement.


(g)           there has not been any loan or advance to any shareholder,
officer, director, employee, consultant, agent or other representative or made
any other loan or advance otherwise than in the ordinary course of business;


(h)           there has not been any increase in the annual level of
compensation of any executive employee of Florham;

 
- 15 -

--------------------------------------------------------------------------------

 


(i)            except in the ordinary course of business, Florham has not
entered into or modified any contract, agreement or transaction; and


(j)            Florham has not issued any equity securities or rights to acquire
equity securities.


4.6           Taxes.  Florham has timely filed all material tax, governmental
and/or related forms and reports (or extensions thereof) due or required to be
filed and has paid or made adequate provisions for all taxes or assessments
which have become due as of the Closing Date, and there are no deficiencies
outstanding.


4.7           Compliance with Laws.  Florham has complied with all federal,
state, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business,
which, if not complied with, would materially and adversely affect the business
of Florham or the trading market for the Florham Shares and specifically, and
Florham has complied with provisions for registration under the Securities Act
of 1933 and all applicable blue sky laws in connection with its public stock
offering and there are no outstanding, pending or threatened stop orders or
other actions or investigations relating thereto.


4.8           Actions and Proceedings.  Florham is not a party to any material
pending litigation or, to its knowledge, any governmental proceedings are
threatened against Florham.


4.9           Periodic Reports; Listing of Shares.


(a)           Florham is current in the filing of all forms or reports with the
Securities and Exchange Commission (“SEC”), and has been a reporting company
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).  All
such reports and statements filed by Florham with the SEC (collectively, “SEC
Reports”) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstance under which they were made, not
misleading.


(b)           The shares of Florham Common Stock are listed for trading on the
FINRA OTC Bulletin Board stock exchange.  No stop order, suspension notice or
other communications or notice from FINRA or other governmental agency or
authority has been received by Florham or its Affiliates, which could reasonably
be expected to result in the possibility that such shares of Florham Common
Stock could be delisted from trading on such stock exchange.


4.10         Disclosure.  Florham has (and at the Closing it will have)
disclosed in writing to EII all events, conditions and facts materially
affecting the business, financial conditions or results of operation of Florham
all of which have been set forth herein.  Florham has not now and will not have,
at the Closing, withheld disclosure of any such events, conditions, and facts
which they have knowledge of or have reasonable grounds to know may exist.


4.11         Access to Records.  The corporate financial records, minute books,
and other documents and records of Florham have been made available to EII prior
to the Closing hereof.


4.12         No Breach.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:


(a)           violate any provision of the Articles of Incorporation or By-Laws
of Florham;

 
- 16 -

--------------------------------------------------------------------------------

 


(b)           violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which
Florham is a party or by or to which it or any of its assets or properties may
be bound or subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
Florham or upon the securities, properties or business to Florham; or


(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.


4.14         Brokers or Finders.  No broker's or finder's fee will be payable by
Florham in connection with the transactions contemplated by this Agreement, nor
will any such fee be incurred as a result of any actions of Florham.


4.15         Authority to Execute and Perform Agreements.  Florham has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder.  This Agreement has been duly executed and delivered and is the valid
and binding obligation of Florham enforceable in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors' rights.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and the performance by Florham of this Agreement, in
accordance with its respective terms and conditions will not:


(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;


(b)           conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to Florham, or any instrument, contract or other agreement to which Florham is a
party or by or to which Florham is bound or subject; or


(c)           result in the creation of any lien or other encumbrance on the
assets or properties of Florham.


4.16         Full Disclosure.  No representation or warranty by Florham in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished by Florham pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading or necessary
to complete and correct presentation of all material aspects of the business of
Florham.

 
- 17 -

--------------------------------------------------------------------------------

 


ARTICLE V - CONDITIONS PRECEDENT


5.1           Conditions Precedent to the Obligations of EII and the EII
Securityholders.   All obligations of EII and the EII Securityholders under this
Agreement are subject to the fulfillment, prior to or as of the Closing Date, as
indicated below, of each of the following conditions; any one of which may be
waived at Closing by Sanjo and Kinder, as representative of all of the EII
Securityholders (the “EII Securityholders Representatives):


(a)           The representations and warranties by or on behalf of Florham
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.


(b)           Florham shall have performed and complied in all material
respects, with all covenants, agreements, and conditions set forth in, and shall
have executed and delivered all documents required by this Agreement to be
performed or complied with or executed and delivered by it or him prior to or at
the Closing, including obtaining the Majority Consents contemplated by Section
6.5(a) below.


(c)           On the Closing Date, an executive officer of Florham shall have
delivered to EII a certificate, duly executed by such Person and certifying,
that to the best of such Person’s knowledge and belief, the representations and
warranties of Florham set forth in this Agreement are true and correct in all
material respects.


(d)           On or before the Closing, the Certificate of Merger shall have
been duly filed with the Secretary of State of the State of Delaware, and the
Effective Time of the Merger shall have occurred.


(e)           At the Closing, all instruments and documents delivered to EII and
the EII Securityholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for EII.


(f)           At the Closing, all conditions to consummation of the transactions
contemplated by the TDI Agreement shall have been fulfilled or satisfied to the
reasonable satisfaction of the EII Securityholders.


(g)           Florham shall have issued to the EII Securityholders or the
Exchange Agent (to be held on behalf of the EII Securityholders and other
recipients pending delivery of their EII Securities) the Florham Common Stock,
Florham Preferred Stock and Florham Options.


(h)           As at the Closing Date, other than a maximum of $10,000 and other
liabilities disclosed in Florham’s Form 10-Q for the quarter and nine months
ended September 30, 2009, Florham shall have no outstanding expenses,
obligations, liabilities or contingencies of any kind.


(i)           Immediately prior to the Effective Time of the Merger, other than
the Florham Warrants, there shall not be issued or committed to be issued any
warrants, stock options, stock rights or other commitments of any character
relating to the issued or unissued shares of either Common Stock or preferred
stock of Florham.


(j)           At the Closing, the Merger Consideration and other Florham
Securities to be issued and delivered hereunder will, when so issued and
delivered, constitute valid and legally issued Florham Securities that are fully
paid and non-assessable.

 
- 18 -

--------------------------------------------------------------------------------

 


(j)           At the Closing, Florham shall assume the obligations under the
existing employment among EII and each of Bianco and Narang.


5.2           Conditions Precedent to the Obligations of Florham.  All
obligations of Florham under this Agreement are subject to the fulfillment,
prior to or at Closing, of each of the following conditions (any one of which
may be waived at Closing by Florham):


(a)           The representations and warranties by EII and the EII
Securityholders contained in this Agreement or in any certificate or document
delivered pursuant to the provisions hereof shall be true in all material
respects at and as of the Closing as though such representations and warranties
were made at and as of such time;


(b)           EII and the EII Securityholders shall have performed and complied
with, in all material respects, with all covenants, agreements, and conditions
set forth in, and shall have executed and delivered all documents required by
this Agreement to be performed or complied or executed and delivered by them
prior to or at the Closing;


(d)           Not later than five (5) Business Days prior to the Closing Date,
EII and the EII Securityholders shall have caused to have been delivered to
Florham the combined and consolidated balance sheets of each member of the EII
Group (EII, Valley and TDI) as at September 30, 2009 and December 31, 2008 and
the related statement of operations, statements of cash flows and statements of
stockholders’ equity of each member of the EII Group for each of the two (2)
fiscal years ended December 31, 2008, together with the notes thereto, as
audited by one or more independent auditing firms that are certified by the
Public Company Accounting Oversight Board (“PCAOB”) (the “Required Financial
Statements”) which Required Financial Statements shall (to the extent required)
have been audited in accordance with Regulation S-X, as promulgated under the
Securities Act of 1933, as amended.


(e)           On or before the Closing, the Certificate of Merger shall have
been duly filed with the Secretary of State of the State of Delaware and the
Effective Time of the Merger shall have occurred.


(f)           On or before the Closing, all conditions precedent to closing of
the transactions contemplated by the TDI Purchase Agreement shall have been
fulfilled or satisfied to the reasonable satisfaction of Florham.


(h)           On the Closing Date,  EII shall have delivered to Florham a
certificate, duly executed by it President or Chief Financial Officer and
certifying, that to the best of such Person’s knowledge and belief, the
representations and warranties of EII set forth in this Agreement are true and
correct in all material respects.


(i)           At the Closing, all instruments and documents to be delivered to
Florham, including the EII Securities, pursuant to the provisions hereof shall
be reasonably satisfactory to legal counsel for Florham.


(j)           Florham shall have received legal or other assurances reasonably
satisfactory to it that the key executive employees of EII shall have elected to
continue their employment with EII subsequent to the Effective Time of the
Merger.

 
- 19 -

--------------------------------------------------------------------------------

 


ARTICLE VI -  COVENANTS


6.1           Corporate Examinations and Investigations.  Prior to the Closing
Date, the Parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require.  No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.


6.2           Further Assurances.  The Parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.


6.3           Confidentiality.  In the event the transactions contemplated by
this Agreement are not consummated, Florham, the EII Securityholders and EII
agree to keep confidential any information disclosed to each other in connection
therewith for a period of three (3) years from the date hereof; provided,
however, such obligation shall not apply to information which:


 
(i)
at the time of the disclosure was public knowledge;



 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;



 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);



 
(iv)
the receiving party had within its possession at the time of disclosure; or



(v)           is ordered disclosed by a Court of proper jurisdiction.


6.4           Consent to Merger and Voting of Shares.               By their
execution of this Agreement, each of the EII Securityholders (subject only to
satisfaction of the conditions precedent set forth in Section 5.1), on one hand,
and the Florham Principal Stockholder (subject only to satisfaction of the
conditions precedent set forth in Section 5.2), on the other hand, do hereby
irrevocably and unconditionally covenant and agree, to consent to the Merger,
the amendment to the Florham Restated Charter and all other transactions
contemplated hereby and (if legally required) vote all of their voting shares of
EII Common Stock and all of their voting shares of Florham Common Stock IN FAVOR
of the Merger, the Florham Restated Charter and all other transactions
contemplated hereby.


6.5           Information Statement and Proxy Statement.


(a)           Prior to the Effective Time of the Merger Florham shall obtain the
written consent of holders (including the Florham Principal Stockholder) of a
majority of the outstanding Florham Common Stock immediately prior to the Merger
to the Merger and the other transactions contemplated by this Agreement (the
“Majority Consent”).


(b)           Immediately following the Effective Time of the Merger, Florham
shall prepare and file with the SEC an information statement under Rule 14C of
the Securities and Exchange Act of 1934, as amended (the “Information
Statement’’) ratifying and approving each of: (i) the Merger and other
transactions contemplated hereby, (ii) the Florham Restated Charter, and (iii)
the Florham Stock Option Plan (as defined in Section 6.8 below), and mail such
Information Statement to stockholders of record prior to the Effective Time of
the Merger.

 
- 20 -

--------------------------------------------------------------------------------

 


6.6           Boards of Directors.          At the Effective Time of the Merger,
the initial Board of Directors of Florham shall consist of five (5) Persons, all
of whom shall be Persons designated by the EII Securityholders.  In addition,
three (3) of such directors shall be independent directors (as defined in the
Sarbanes Oxley Act of 2002 or rules of the stock exchange on which Florham
trades, and one of whom shall be a financial expert).


6.7           Lock-up Agreements.        On the Effective Time of the Merger,
each of the EII Securityholders shall execute and deliver to Florham identical
agreements (the “Lock-up Agreements”), pursuant to which the EII Securityholders
shall agree not to effect any public sales of their Florham Common Stock for a
minimum of 12 months from the Effective Time of the Merger.


6.8           Stock Option Plan.         At the Effective Time of the Merger,
the board of directors of Florham and the EII Securityholders shall approve
consent to the establishment of an incentive stock option plan for key
employees, directors, consultants and others providing services to Florham,
pursuant to which up to 1,500,000 shares of Florham Common Stock shall be
authorized for issuance upon such terms and conditions as shall be recommended
by the compensation committee and approved by a majority of the members of the
board of directors (the “Florham Stock Option Plan”).


6.9           Indemnification of Officers and Directors.                It is
the intention of the Parties that Florham shall indemnify its officers and
directors to the fullest extent permitted by Delaware law.  In such connection,
the Parties agree not to amend the certificates of incorporation or by-laws of
either Florham if such amendment shall have the effect of reducing, terminating
or otherwise adversely affecting the indemnification rights and privileges
applicable to officers and directors of each of Florham, as the same are in
effect immediately prior to the Effective Time of the Merger.


6.10           Expenses.          It is understood and agreed that following the
execution of this Agreement, any and all expenses with respect to any filings,
documentation and related matters with respect to the consummation of the
transactions contemplated hereby shall be the sole responsibility of EII, and
neither Florham nor the Florham Principal Stockholder shall be responsible for
any such expenses or fees associated with such filings; provided, however, that
Florham shall fully cooperate and execute all required documents as indicated.


6.11           Specific Performance.        Each of Florham and the Florham
Principal Stockholder acknowledge and agree that, absent only a  breach by EII
and the EII Securityholders of their representations and warrants or the failure
on the part of EII or the EII Securityholders to perform any of their  covenants
and agreements contained herein, if Florham or the Florham Principal Stockholder
shall fail or refuse to timely perform their respective covenants and agreements
contained herein (including those set forth in Section 5) that would make it
impossible or impracticable for EII to consummate by the Outside Closing Date
the Merger contemplated hereby, EII and the EII Securityholders would have no
adequate remedy at law.  Accordingly, each of Florham and the Florham Principal
Stockholder do hereby agree that, in addition to any other remedies available to
it or them at law or in equity, EII and the EII Securityholders or their legal
representative may seek and obtain from any federal or state court of competent
jurisdiction in New York, New York, specific performance of this
Agreement.  Each of Florham and the Florham Principal Stockholder do hereby
consent to the jurisdiction of such federal or state court of competent
jurisdiction in New York, New York.


6.12           Registration of Florham Common Stock.      As soon as practicable
following the Effective Time of the Merger, Florham shall file a registration
statement (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) and use its best efforts to cause such Registration
Statement to be declared effective by the SEC to register for resale (i) the
Florham Common Stock issued and outstanding prior to the Effective Time of the
Merger; and (ii) the Florham Common Stock issuable upon exercise of the Florham
Warrants (the “Florham Warrant Shares”).

 
- 21 -

--------------------------------------------------------------------------------

 



ARTICLE VII  - TERMINATION.


7.1           Termination by the Parties.        If the Closing has not occurred
by the close of business on March 31, 2010, then any Party hereto may thereafter
terminate this Agreement by written notice to such effect, to the other Parties
hereto, without liability of or to any Party to this Agreement or any
shareholder, director, officer, employee or representative of such Party, unless
the reason for Closing having not occurred is:


(a)           such terminating Party’s willful breach of the provisions of this
Agreement, or


(b)           if all of the conditions to such terminating Party’s obligations
set forth in Article V and Article VI have been satisfied or waived in writing
by the date scheduled for the Closing, and, notwithstanding such satisfaction or
waiver, such terminating Party fails or refuses to close the transactions
contemplated by this Agreement.


ARTICLE VIII -  SURVIVAL OF REPRESENTATIONS AND WARRANTIES


8.1           Notwithstanding any right of either Party to investigate the
affairs of the other party and its Shareholders, each Party has the right to
rely fully upon representations, warranties, covenants and agreements of the
other Parties contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  Notwithstanding the foregoing, all of the
representations and warranties of the Parties to this Agreement shall terminate
as at the Effective Time of the Merger.


ARTICLE IX - DISPUTE RESOLUTION; NON-COMPETITION.


9.1           Resolution of Disputes.    Except as otherwise provided in Section
6.10 above or in Section 9.2 below, any dispute arising under this Agreement
which cannot be resolved among the Parties shall be submitted to final and
binding arbitration in accordance with the then prevailing rules and regulations
of the American Arbitration Association (the “AAA”), located in New York, New
York.  There shall be three arbitrators, one selected by the claimant, one
selected by the respondent and the third arbitrator selected by the AAA.  The
decision and award of the arbitrators shall be final and binding upon all
Parties and may be enforced in any federal or state court of competent
jurisdiction.   Service of process on any one or more Parties in connection with
any such arbitration may be made by registered or certified mail, return receipt
requested or by email or facsimile transmission.  Costs of arbitration shall
allocated by the arbitrators, and in the absence of any such allocation, shall
be paid by the losing party


9.2           Non-Competition, Non-Solicitation and Non-Disclosure.


(a)           General.  In order to induce Florham to enter into this Agreement
and to consummate the transactions contemplated hereby, each the EII
Securityholders hereby acknowledges that he or it is a beneficiary of the
Florham Common Stock, and the EII Securityholders hereby, jointly and severally,
covenant and agree as follows:

 
- 22 -

--------------------------------------------------------------------------------

 


(i)           Each of Sanjo, Bianco and Narang (collectively, the “EII Executive
Securityholders”) and their respective Affiliates shall not for a period of five
(5) years from and after the Closing Date: (A) directly or indirectly acquire or
own in any manner any interest in any person, firm, partnership, corporation,
association or other entity which engages or plans to engage in a business that
competes with the business conducted by each member of the EII Group as
conducted on the Closing Date (the “Business”) in any State of the United States
which any member of the EII Group conducts its Business (the “Territory”); (B)
be employed by or serve as an employee, agent, officer, director of, or as a
consultant to, any person, firm, partnership, corporation, association or other
entity which competes or plans to compete in any way with the Business; (C)
utilize his or its special knowledge of the Business and his or its
relationships with customers, suppliers and others to compete with the Business
conducted by the EII Group; provided, however, that nothing herein shall be
deemed to prevent any EII Executive Securityholder or his or its  Affiliates
from acquiring through market purchases and owning, solely as an investment,
less than five (5%) percent in the aggregate of the equity securities of any
class of any issuer whose shares are registered under §12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and are listed or admitted for
trading on any United States national securities exchange or are quoted on the
National Association of Securities Dealers Automated Quotation System, or any
similar system of automated dissemination of quotations of securities prices in
common use, so long as such EII Executive Securityholder or his or
its  Affiliates is not a member of any “control group” (within the meaning of
the rules and regulations of the United States Securities and Exchange
Commission) of any such issuer.


Each of the EII Executive Securityholders acknowledges and agrees that (a) the
covenants provided for in this Section 9.2(a) are reasonable and necessary in
terms of time, area and line of business to protect the EII Group’s good will
and trade secrets, (b) such covenants are reasonable and necessary in terms of
time, area and line of business to protect the legitimate business interests of
each of Florham and the EII Group, which include their interests in protecting
their (x) valuable confidential business information, (y) substantial
relationships with clients, supplier and customers, and (z) customer goodwill
associated with the ongoing Business.  The EII Executive Securityholders and
their Affiliates expressly authorizes the enforcement of the covenants provided
for in this Section 9.2(a) by (A) Florham, (B) EII, and (C) any successors to
the Business of Florham or EII.  To the extent that the covenants provided for
in this Section 9.2(a) may later be deemed by a court to be too broad to be
enforced with respect to its duration or with respect to any particular activity
or geographic area, the court making such determination shall have the power to
reduce the duration or scope of the provision, and to add or delete specific
words or phrases to or from the provision.  The provision as modified shall then
be enforced.


(ii)           The EII Executive Securityholders and their Affiliates shall not
for a period of five (5) years from the Closing Date, directly or indirectly,
for themselves or for any other person, firm, corporation, partnership,
association or other entity (including the EII Executive Securityholders), (i)
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Business then being conducted by the EII Group, unless
such employee or former employee has not been employed by the Business then
being conducted by the EII Group for a period in excess of one year, and/or (ii)
call on or solicit any of the actual or targeted prospective customers or
clients of the Business, nor shall the EII Executive Securityholders or his or
its Affiliates make known the names and addresses of such customers or any
information relating in any manner to the EII Group’s trade or business
relationships with such customers.


 
- 23 -

--------------------------------------------------------------------------------

 

(iii)           The EII Executive Securityholders and their Affiliates shall not
at any time (except internally among the EII Executive Securityholders) divulge,
communicate, use to the detriment of Florham or the EII Group, or for the
benefit of any other Person or Persons, or misuse in any way, any “Confidential
Information” (as hereinafter defined) pertaining to the Business.  Any
Confidential Information or data now known or hereafter acquired by the EII
Executive Securityholders or their Affiliates with respect to the Business shall
be deemed a valuable, special and unique asset of Florham and the EII Group and
is received by the EII Executive Securityholders in confidence and as a
fiduciary, and the EII Executive Securityholders and their Affiliates shall
remain a fiduciary to Florham and the EII Group with respect to all of such
information.  As used herein the term “Confidential Information” shall mean all
information or material that has or could have commercial value or other utility
in the Business of Florham and its Subsidiaries.  Confidential Information also
includes all information of which unauthorized disclosure could be detrimental
to the interests of Company or its subsidiaries or affiliates whether or not
such information is identified as confidential information by Florham and its
Subsidiaries.  By example and without limitation, Confidential Information
includes, but is not limited to, any and all information of the following or
similar nature, whether or not reduced to writing: customer lists, customer and
supplier identities and characteristics, agreements, marketing knowledge and
information, sales figures, pricing information, marketing plans and business
plans, strategies, forecasts, financial information, budgets, software, research
papers, projections, procedures, routines, quality control and manufacturing
procedures, processes, formulas, trade secrets, innovations, inventions,
discoveries, improvements, research or development and test results,
specifications, data, know-how, formats, plans, sketches, specifications,
drawings, models, and any other information or procedures that are treated as or
designated secret or confidential by Florham and its Subsidiaries or its
customers or potential customers.  Notwithstanding the foregoing, “Confidential
Information” shall not mean or include information that: (a) was in the
recipient’s possession prior to its being furnished to the recipient under the
terms of this Agreement, provided the source of that information was not known
by the recipient to be bound by a confidentiality agreement with or other
continual, legal or fiduciary obligation of confidentiality to Florham and its
Subsidiaries; (b) is now, or hereafter becomes, through no act or failure to act
on the part of recipient, generally known to the public; (c) is rightfully
obtained by the recipient from a third party, without breach of any obligation
to Florham or its Subsidiaries; or (d) is independently developed by Recipient
without use of or reference to the Confidential Information.


(b)           Injunction.  It is recognized and hereby acknowledged by the
Parties hereto that a breach or violation by any EII Executive Securityholders
or any of its or his Affiliates of any or all of the covenants and agreements
contained in this Section 9.2 may cause irreparable harm and damage to  Florham
in a monetary amount which may be virtually impossible to ascertain.  As a
result, the EII Executive Securityholders recognizes and hereby acknowledges
that Florham or any one or more member of the EII Group shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation of any or all of the covenants and agreements contained
in this Section 9.2 by such EII Executive Securityholder and/or any of his or
its Affiliates,  and that such right to injunction shall be cumulative and in
addition to whatever other rights or remedies that Florham or any member of the
EII Group may possess hereunder, at law or in equity.  Nothing contained in this
Section 9.2 shall be construed to prevent Florham or the EII Group from seeking
and recovering from a EII Executive Securityholders or its or his Affiliates
damages sustained by it as a result of any breach or violation by such EII
Executive Securityholder or its or his Affiliates of any of the covenants or
agreements contained herein.


ARTICLE X -  MISCELLANEOUS


10.1         Waivers.  The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


10.2         Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.

 
- 24 -

--------------------------------------------------------------------------------

 


10.3         Assignment.  This Agreement is not assignable except by operation
of law.


10.4         Notice.  Until otherwise specified in writing, the mailing
addresses, email addresses, and fax numbers of the Parties of this Agreement
shall be as follows:


To: Florham AND MERGERCO::


Florham Consulting Corp.
64 Beaver Street, Suite 233
New York, NY 10004
Attn: David Stahler, CEO
Fax: 646-219-5742
Email: dstahler@mac.com


with a copy to:                    Jonathan Turkel, Esq.
44 Wall Street, 2nd floor
New York, NY 10005
Fax: (212) 785 3294
Email: jonathanturkel@hotmail.com


To: EII and the EII Securityholders:


Educational Investors, Inc.
644 Broadway
New York, New York 10012
Attn:  Joseph Bianco, President
Fax:  (212) 473 8547
Email:  jjbianco@aya.yale.edu


with a copy to:                    Stephen A. Weiss, Esq.
Hodgson Russ, LLP
1540 Broadway
24th Floor
New York, NY 10036
(212) 751-4300
email:  sweiss@hodgsonruss.com


Any notice or statement given under this Agreement shall be deemed to have been
given 3 business days after delivery to the US mail system if sent by registered
mail, one business day after delivery, if sent by recognized overnight courier,
or when given if sent by facsimile (with receipt retained), addressed or faxed
to the other party at the address or facsimile number indicated above or at such
other address or facsimile number which shall have been furnished in writing to
the addressor in the manner set forth in this Section 10.4.


10.5         Governing Law.  This Agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.

 
- 25 -

--------------------------------------------------------------------------------

 
 
10.6         Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by any Party
hereto at any time from the signing hereof without advance approval in writing
of the form and substance by the other Parties.


10.7         Entire Agreement.  This Agreement (including the Schedules to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.


10.8         Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


10.9         Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


10.10       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


10.11       Facsimile and PDF Signatures.       This Agreement may be executed
and delivered by facsimile and/or electronic pdf signatures; each of which shall
have the same effect as an original signature.


10.12       Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors, successors and assigns.


[the balance of this page intentionally left blank – signature pages follow]

 
- 26 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.


ATTEST:
  FLORHAM CONSULTING CORP.     (a Delaware corporation)        
/s/ Jonathan Turkel
     
Jonathan Turkel
 
By:
/s/ David Stahler
Assistant Secretary
   
David Stahler, President
       
ATTEST:
 
EII ACQUISITION CORP.
   
(a Delaware corporation)
       
/s/ Kellis Veach
 
By:
/s/ Joseph J. Bianco
Secretary
   
Joseph J. Bianco, CEO
     
President and CEO
       
ATTEST:
  EDUCATIONAL INVESTORS, INC.     (a Delaware corporation)        
/s/ Kellis Veach
 
By:
/s/ Joseph J. Bianco
Secretary
   
Joseph J. Bianco, CEO
     
President and CEO
            EII SECURITYHOLDERS:             SANJO SQUARED, LLC            
By:
/s/ Joseph J. Bianco
     
Joseph J. Bianco, Manager
           
KINDER INVESTMENTS, LP
   
By: Nesher, LLC.
   
(general partner)
           
By:
/s/ Dov Perlysky
     
Dov Perlysky, Managing Member
           
/s/ Joseph J. Bianco
   
JOSEPH J. BIANCO
           
/s/ Anil Narang
   
ANIL NARANG


 
- 27 -

--------------------------------------------------------------------------------

 

CAPITALIZATION TABLE


Exhibit B


Owning Group
 
EII Securities
   
Florham Shares post
Reverse merger
   
% of Fully-Diluted
Floham Common
Stock (A) at
Effective Time and
(B) thereafter
assuming issuance
of all Shares in this
Exhibit B
                 
(A)
   
(B)
 
Joe Bianco—EII Stockholder options
    1,166,667       1,279,484       5.8 %     5.2 %
Anil Narang—EII Stockholder Options
    1,166,667       1,279,484       5.8 %     5.2 %
Sanjo Squared, LLC—common stock
    6,666,667       7,311,333 (1)     33.3 %     29.8 %
Kinder Investments—common stock
    10,000,000       10,967,000 (2)     50.0 %     44.8 %
Subtotal
    19,000,001       20,837,301       95.0 %     —  
Existing Florham shares—fully diluted
            1,096,700 (3)     5.0 %     4.5 %
Florham Fully-Diluted Common Stock
            21,934,001       100.00 %        
Outstanding Management Options
    300,000       329,010 (4)             1.3 %
Outstanding Directors and Consultants Options
    400,000       438,680 (4)             1.8 %
Acquisition Shares issuable to TDI Equity Owners
            1,200,000 (5)             4.9 %
Escrow Shares issuable to TDI Equity Owners
            600,000 (5)             2.5 %                                  
Total Florham Fully-Diluted Shares after exercise of all Florham Options and
Release of all Escrow Shares
            24,501,691               100.0 %



(1)           Includes 2,400,000 shares of common stock and 100,000 shares of
Series A Preferred Stock, (“Series A Preferred Stock”) each of which shares of
Series A Preferred Stock shall be converted, on the basis of 49.11333 shares of
Florham Common Stock for each share of Series A Preferred Stock (an aggregate of
4,911,333 shares of Florham Common Stock) automatically upon the filing by the
Company of an amendment to its certificate of incorporation increasing its
authorized shares of Florham Common Stock to not less than 50,000,000 shares.


(2)           Includes 3,600,000 shares of Florham Common Stock and 150,000
shares of Series A Preferred Stock, which automatically converts into an
aggregate of 7,367,000 shares of Florham Common Stock upon the filing by the
Company of an amendment to its certificate of incorporation increasing its
authorized shares of Florham Common Stock to not less than 50,000,000 shares.


(3)           Consists of 166,700 outstanding shares of Florham Common Stock and
930,000 shares of Florham Common Stock issuable upon exercise of all Florham
Warrants.


(4)           At an exercise price of $0.50 per share.

 
- 28 -

--------------------------------------------------------------------------------

 


(5)           Assumes the Discounted VWAP for the twenty Trading Days after the
Effective Date is $0.50 per share.

 
- 29 -

--------------------------------------------------------------------------------

 

Terms of EII Stockholder Options and Florham Stockholder Options


Option Exercise Prices and exercise targets:


 
TierI
 

 EII
   
Florham following
Merger
 
Option Exercise Price
  $ 0.25     $ 0.228                    
EBTDA per share hurdle
                                 
     for year ending 12/31/10
  $ 0.04     $ 0.036  
     for year ending 12/31/11
  $ 0.06     $ 0.055  
     for year ending 12/31/12
  $ 0.10     $ 0.091  
     for year ending 12/31/13
  $ 0.12     $ 0.109  
     for year ending 12/31/14
  $ 0.15     $ 0.137                    
Tier II
                                 
Option Exercise Price
  $ 0.45     $ 0.50                    
EBTDA per share hurdle
                                 
     for year ending 12/31/10
  $ 0.06     $ 0.055  
     for year ending 12/31/11
  $ 0.10     $ 0.091  
     for year ending 12/31/12
  $ 0.15     $ 0.137  
     for year ending 12/31/13
  $ 0.18     $ 0.164  
     for year ending 12/31/14
  $ 0.21     $ 0.191  

 
 
- 30 -

--------------------------------------------------------------------------------

 